COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Mindy Lee Comstock, Relator

Appellate case number:      01-17-00346-CV

Trial court case number:    15-FD-3019

Trial court:                County Court at Law No. 1 of Galveston County

       On May 12, 2017, relator, Mindy Lee Comstock, filed a petition for writ of
mandamus seeking to vacate the respondent trial judge’s May 5, 2017 oral ruling granting
the real party in interest’s motion to strike relator’s jury demand and to order respondent
to conduct a jury trial in the underlying divorce proceeding.
        With the petition, relator also filed an emergency motion for temporary relief
seeking a stay of the respondent’s May 16, 2017 bench trial setting, pending disposition
of this petition, with the required certificate of compliance. See TEX. R. APP. P. 52.10(a).
Accordingly, the Court grants the relator’s motion and ORDERS that the bench trial
scheduled for May 16, 2017 is stayed. See id. 52.10(b). This stay is effective until the
mandamus petition in this Court is finally decided or this Court otherwise orders the stay
lifted. See id. Any party may file a motion for reconsideration of the stay. See id.
52.10(c).
       Finally, the Court requests a response to the petition for writ of mandamus by any
real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 10 days from the date of this order. See id. 2, 52.4.


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually      Acting for the Court

Date: May 12, 2017